BioLineRx Ltd. Modi’in Technology Park 2 HaMa’ayan Street Modi’in 7177871, Israel (972) (8) 642-9100 October 16, 2015 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attention: Suzanne Hayes Re: BioLineRx Ltd.’s Registration Statement on Form F-3 (File No. 333-205700) (the “Registration Statement”) Ladies and Gentlemen: BioLineRx Ltd. (the “Company”), pursuant to Rule 461 under the Securities Act of 1933, as amended, hereby requests the Securities and Exchange Commission (the “Commission”) to accelerate the effective date of the above-referenced Registration Statement and declare the Registration Statement effective as of 2:00 pm, eastern time, on Friday, October 16, 2015, or as soon thereafter as practicable.The Company also requests the Commission to specifically confirm such effective date and time to the Company in writing. The Company acknowledges that (i) should the Commission or the staff of the Commission, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; (ii) the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and (iii) the Company may not assert the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please contact Edward Welch of Morrison & Foerster LLP with any questions at 212-336-4046.Thank you for your assistance with this filing. Sincerely yours, BIOLINERX LTD. By: /s/Philip Serlin Philip Serlin Chief Financial and Operating Officer cc: Morrison & Foerster LLP
